104 F.3d 352
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.CANADIAN IMPERIAL BANK OF COMMERCE, Plaintiff-Appellee,v.SAXONY CARPET COMPANY, INC., Defendant-Appellant.
No. 95-9139.
United States Court of Appeals, Second Circuit.
Oct. 31, 1996.

APPEARING FOR APPELLANT:  Edward R. Dorney, Abraham & Silver, New York, New York.
APPEARING FOR APPELLEE:  Richard C. Raymond, McMillan, Constabile, Maker, Murphy & Raymond, LLP, Larchmont, New York.
Before OAKES, CARDAMONE and MAHONEY, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York and was argued by counsel.


2
ON CONSIDERATION WHEREOF, IT IS ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.


3
Defendant-appellant Saxony Carpet Company, Inc.  ("Saxony") appeals from a judgment entered December 13, 1995 in the United States District Court for the Southern District of New York that granted summary judgment to plaintiff-appellee Canadian Imperial Bank of Commerce (the "Bank") and enforced a default judgment that the Bank had secured from the Superior Court of the District of Montreal, Province of Quebec, Canada (the "Montreal Court").  On appeal, Saxony contends that the Montreal Court improperly exercised personal jurisdiction over it.  We affirm substantially for the reasons stated in the opinion of the district court.  See Canadian Imperial Bank of Commerce v. Saxony Carpet Company, Inc., No. 94 Civ. 0283(DAB), slip op.  (S.D.N.Y. Oct. 13, 1995).